Citation Nr: 1726653	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-26 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, right upper extremity, to include carpal tunnel syndrome as secondary to the service connected disability of degenerative arthritis of the left shoulder joints.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Wainaina,  Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S Army from June 1973 to June 1993. 

This case is before the Board of Veteran's appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veteran Affairs (VA). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND 

The Veteran was examined by a VA examiner in October 2010.  The examiner diagnosed the Veteran with peripheral neuropathy right hand.  The examiner opined that the etiology of the peripheral nerve disease is unknown.  The examiner opined that he could not answer as to the etiology without resorting to mere speculation because many factors can cause peripheral neuropathy.  The Regional Officer (RO) then requested another examination. 

In an email dated December 2011, a private medical examiner diagnosed the Veteran with left tardy ulnar palsy, right tunnel carpal syndrome and left shoulder impingement syndrome.  There is ambiguity in the examiner's report.  He diagnosed the Veteran with left tardy ulnar palsy, but discusses the right tardy ulnar palsy in his comment section of his report.  The examiner noted that the Veteran was carrying heavy loads into trucks as part of his duty while he was in service.  While carrying heavy loads into the trucks, the Veteran struck his elbows several times resulting in micro trauma of the ulnar nerve.  The private examiner opined that that the neuropathy and the shoulder injury are service related.  However the examiner does not state whether the peripheral neuropathy is of the left or right hand.  Although the private medical examiner has positive medical evidence in favor of the Veteran, the Board needs another examination that is adequate. 


Accordingly, the case is REMANDED for the following action:

1.   On review, the Board finds a remand is necessary is necessary to obtain another VA medical examination from a different medical examiner to determine the etiology of peripheral neuropathy right hand.  Make the claims folder available to the examiner asked to review of the case.  The examiner is asked to review the case and note that this case review took place.  

(a)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's peripheral neuropathy right hand is etiologically related to service.  

(b)  If the peripheral neuropathy right hand is not related to service, provide an opinion as to whether it is at least likely than not that the Veteran's peripheral neuropathy right hand was caused by a service connected left shoulder arthritis. 

If peripheral neuropathy right hand is not related to service and was caused by a service-connected disability, provide an opinion as to whether it is at least likely than not (probability of 50 percent) that such peripheral neuropathy right hand was aggravated (i.e. permanently worsened) beyond the natural progress by a service-connected left shoulder arthritis. 

If aggravation is found, the examiner should address the following medical issues: 

a.  the baseline manifestations of the Veteran's     peripheral neuropathy right hand found prior to the aggravation; and 

b.  the manifestations which, in the examiner's opinion, are proximately due to the service connected disability. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence is so evenly divided that in the examiner's expert opinion, it is medically sound to find in favor of the proposition as it is to find against it.

2.  Afterwards, readjudicate the claim on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.	

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






